WILLIAM H. CRANDALL, JR., Judge.
Defendant, Steve Roling, Director, Missouri Department of Social Services, Division of Medical Services (Division), appeals from the judgment of the trial court declaring that the Division’s actions in suspending or terminating the State of Missouri’s Medicaid adult eyeglasses service, by emergency rule and other non-statutory means, violated section 208.152.1(15) RSMo 2000 and permanently enjoining the Division from re-enacting an emergency rule or implementing a non-statutory policy to suspend or eliminate Missouri’s Medicaid adult eyeglasses program.
Today, this court affirms the judgment in a companion case, Seveller McNeil-Terry v. Roling, ED 83731, 142 S.W.3d 828, 2004 WL 1440241 (MoApp. E.D. June 29, 2004), which involves similar issues but addresses Missouri’s Medicaid adult dental services program. The analysis set forth in Seveller McNeil-Terry applies to this case. Accordingly, for the reasons stated in Seveller McNeil-Terry the judgment is affirmed.1
CLIFFORD H. AHRENS, Presiding Judge, and LAWRENCE E. MOONEY, J., concur.

. Plaintiffs' motion for attorneys’ fees incurred on appeal pursuant to section 536.050 RSMo 2000 is denied without prejudice to plaintiffs’ right to pursue the motion before the trial court where a motion for attorneys’ fees at trial is pending.